        Case 7:18-cr-00614-KMK Document 67 Filed 01/07/20 Page 1 of 2
                                                                 -----           - -



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              - V. -


SIMON GOLDBRENER,
     a/k/a "Simon Goldbrenner,"
     a/k/a "Shimon Goldbrenner,"
PERETZ KLEIN,
SUSAN KLEIN,                                              ORDER
     a/k/a "Suri Klein,"
BEN KLEIN,                                                18 Cr. 614 (KMK)
     a/k/a "Benzion Klein,"
     a/k/a "Benzi Klein,"
MOSHE SCHWARTZ,
SHOLEM STEINBERG, and
ARON MELBER,
     a/k/a "Aharon Melber,"

                       Defendants


      Upon the application of the United States of America, by and through Geoffrey

S. Berman, United States Attorney for the Southern District of New York, and Mi-

chael D. Maimin, Assistant United States Attorney:

      WHEREAS, on July 10, 2019, this Court had set a motion schedule, whereby

pretrial defense motions would be due on November 25, 2019; and

      WHEREAS, on July 10, 2019, this Court excluded time to and including No-

vember 25, 2019, pursuant to the Speedy Trial Act, finding that the ends of justice

served by granting a continuance outweighed the best interests of the public and the

defendants in a speedy trial; and
        Case 7:18-cr-00614-KMK Document 67 Filed 01/07/20 Page 2 of 2



      WHEREAS, this Court-at the defendants' request, and with the consent of

the Government-adjourned the motion schedule, in order to allow the parties to en-

gage in discussions of potential pretrial dispositions, and to allow the defendants to

review discovery and prepare pretrial motions, so that the defendants' pretrial mo-

tions are now due no later than January 27, 2020; and

      WHEREAS, BEN KLEIN, a/k/a "Benzion Klein," a/k/a ""Benzi Klein," the de-

fendant, filed pretrial motions on December 23, 2019, thus causing time to be ex-

eluded under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(l)((D); and

      WHEREAS, the ends of justice served by granting a continuance outweigh the

best interests of the public and the defendants in a speedy trial, because it allows the

Government and the defendants to continue to discuss potential dispositions and the

defendants to review voluminous discovery and prepare pretrial motions;

      IT IS HEREBY ORDERED that the time between and including January 6,

2020, and January 27, 2020, is hereby excluded under the Speedy Trial Act, 18 U .S.C.

§ 3161(h)(7)(A), in the interests of justice.

             New Yor~, New York
             J nuary b
                     _ , 2020

THE H   O      "KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                            2
